Case 1:20-cv-03144-KLM Document 24 Filed 07/20/21 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-03144-KLM

KATHERINE KOPP

           Plaintiff,

v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

           Defendant.


                        JOINT MOTION TO AMEND SCHEDULING ORDER


           The Defendant Allstate Fire and Casualty Company, through its attorneys, Tucker

Holmes, P.C., and the Plaintiff, Katherine Kopp, through her attorneys, Vedra Law LLC, submit

the following Motion to Amend Scheduling Order:

                                CERTIFICATE OF CONFERRAL

           Counsel for the parties have conferred regarding the amendments discussed herein.

Counsel for both parties believe the requested amendments are appropriate and file this Motion

jointly.

                                             MOTION

           1.      Per the Scheduling Order [Doc. 14], the expert disclosure deadline is July 23,

2021. The rebuttal expert disclosure deadline is August 20, 2021.




                                                     -1-
Case 1:20-cv-03144-KLM Document 24 Filed 07/20/21 USDC Colorado Page 2 of 4




       2.      A discovery dispute has arisen between the parties which will require resolution

by the Court. The dispute has impacted the ability of the parties to obtain necessary discovery

relevant to issues to be addressed by anticipated experts.

       3.      Instead of disclosing incomplete expert reports and possibly serving multiple

supplements which may or may not comply with the current disclosure deadlines, counsel for the

parties have conferred and agree that it would more efficient to amend the Scheduling Order in

this case to allow for production of expert reports after resolution of the discovery dispute.

       4.      The parties therefore request the Scheduling Order be amended with the following

deadlines:

                       Disclosure of affirmative experts – August 27, 2021.

                       Disclosure of rebuttal experts – September 24, 2021

                       Discovery cutoff – December 3, 2021

                       Dispositive motion deadline – January 7, 2022

       5.      The deadlines established in a scheduling order may be extended only upon a

showing of good cause.” Bethel v. U.S., ex rel. Veterans Admin. Med. Ctr. of Denver, Colorado,

No. CIVA 05CV01336PSFBNB, 2007 WL 1732791, at *9 (D. Colo. June 13, 2007) (citing

Washington v. Arapahoe County Dept. of Social Services, 197 F.R.D. 439, 440-41 (D. Colo.

2000)). “Good cause in this context ‘means that scheduling deadlines cannot be met despite a

party’s diligent efforts[.]’” Id. at *9 (quoting Colorado Visionary Academy v. Medtronic, Inc.,

194 F.R.D. 684, 687 (D. Colo. 2000)).

       6.      The parties submit there is good cause to extend the deadlines. The parties have

conferred extensively regarding the discovery dispute but have been unable to reach an

                                                     -2-
Case 1:20-cv-03144-KLM Document 24 Filed 07/20/21 USDC Colorado Page 3 of 4




agreement. The requested extension is intended to allow experts to issue thorough reports as

opposed to issuing reports in a piecemeal fashion based on incomplete information.

       7.      The requested extension will not impact trial in this matter. Trial is set to begin

May 9, 2022. Nor will the requested extension impact the Trial Preparation and Jury Instruction

Conference, presently set for April 15, 2022.

       8.      For the reasons set forth above, there is good cause for the requested amendments

to the Scheduling Order pursuant to F.R.C.P. 16(b)(4).

       9.      Counsel will serve a copy of this Motion on their client, in accordance with

D.C.COLOLCivR. 6.1(c).

       DATED: July 20, 2021


                                                Respectfully submitted,

                                        By:

s/ Daniel J. Vedra                                  s/ Winslow R. Taylor
Daniel J. Vedra                                     Kurt H. Henkel
Vedra Law LLC                                       Winslow R. Taylor, III
1444 Blake Street                                   Tucker Holmes, P.C.
Denver, CO 80202                                    Quebec Centre II, Suite 300
Phone: (303) 937-6540                               7400 East Caley Avenue
Fax: (303) 937-6547                                 Centennial, CO 80111-6714
E mail: dan@vedralaw.com                            Phone: (303) 694-9300
Attorney for Plaintiff                              Fax: (303) 694-9370
                                                    E-mail: khh@tucker-holmes.com; wrt@tucker-
                                                    holmes.com
                                                    Attorneys for Allstate




                                                      -3-
Case 1:20-cv-03144-KLM Document 24 Filed 07/20/21 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, I electronically filed the foregoing JOINT
MOTION TO AMEND SCHEDULING ORDER with the Clerk of Court using the CM/ECF
system which will send notification of such filing to the following e-mail addresses:

Daniel J. Vedra
Vedra Law LLC
1444 Blake Street
Denver, CO 80202
Phone: (303) 937-6540
Fax: (303) 937-6547
E mail: dan@vedralaw.com
Attorney for Plaintiff
                                         The duly signed original held in the file located at
                                         Tucker Holmes, P.C.

                                          /s/ Winslow R. Taylor
                                         Winslow R. Taylor




                                               -4-
